Citation Nr: 1228249	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-44 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, which-in pertinent part, denied the benefits sought on appeal.  The Veteran perfected a timely appeal of the action.

The September 2008 rating decision also granted service connection for hepatitis C (HCV) with an initial noncompensable rating, and the Veteran appealed the initial rating.  In an October 2009 rating decision, an RO decision review officer awarded a compensable rating of 10 percent, effective in November 2007.  The Veteran specifically indicated on his substantive appeal (VA Form 9) that he perfected his appeal only as to the hearing loss, tinnitus, and PTSD claims.  Hence, the issue of the initial rating for the HCV is not before the Board and will not be addressed in the decision below.  See 38 C.F.R. §§ 20.200 and 20.202 (2011); see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the Veteran may indicate he is content with a certain rating, even if less than the maximum possible rating).

The Board notes a November 1981 rating decision denied entitlement to service connection for anxiety neurosis with symptoms of hyperventilation.  In the absence of an appeal, the November 1981 rating decision is final.  See 38 U.S.C.A. § 7105.  Although the medical examination report specifically notes the Veteran did not have PTSD, the rating decision did not address PTSD.  Thus, the Board deems the Veteran's claim to be for entitlement to service connection on a direct basis and not as a claim to reopen a previously denied claim.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran's bilateral hearing loss did not have its onset in active service nor is it causally related to active service.

2.  The preponderance of the evidence shows the Veteran's tinnitus did not have its onset in active service nor is it causally related to active service.

3.  The preponderance of the evidence shows the absence of an in-service stressful event, and that there is no confirmed diagnosis of PTSD


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) (2011).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

3.  The requirements for entitlement to service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.304(f).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in December 2007 and March 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds both letters were fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts that there is additional evidence or records to be obtained.  The Board notes the December 2009 examination report reflects the Veteran's Social Security benefits are age-related.  Accordingly, there is no evidence that any records related to those benefits are relevant to the Veteran's current claims before VA; and, neither has he asserted otherwise.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  The Veteran was provided the opportunity to present pertinent evidence and testimony at all stages of the proceedings.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Bilateral Hearing Loss and Tinnitus

In addition to the legal requirements for service connection discussed above, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disorder during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307(a), 3.309(a).

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

A private March 2007 medical report, which VA received in January 2008, notes a diagnosis of bilateral sensorineural hearing loss.  The October 2009 VA audio examination report also notes diagnoses of bilateral sensorineural hearing loss and tinnitus.  Thus, the first requirement for service connection is met, in that there are currently diagnosed disorders.  The remaining salient issue is whether the bilateral hearing loss or tinnitus, or both, had their onset in or are causally related to the Veteran's active service.

The Veteran asserts his hearing loss and tinnitus had their onset in active service secondary to his noise exposure while serving aboard ship.  Service personnel records note the Veteran served aboard the USS Rogers (DD-876) (Rogers) as a cook.  Although a cook, the Veteran asserts his duties required him to serve near the naval guns aboard ship where he was exposed to naval gunfire as well as the noise of pneumatic tools while working as a boatswain mate.

The July 1965 Report Of Medical Examination For Enlistment in the Navy reflects the Veteran's hearing acuity upon entry was as follows:

	
Hertz
500
1000
2000
4000
Right
10
10
10
10
left
10
10
10
10

While the Veteran's ears were assessed as normal at his physical examination for enlistment, the audio examination shows the Veteran already had some loss of hearing acuity, albeit minimal, when he entered active service.  The service treatment records contain no entries related to complaints of hearing loss or ringing in the ears or treatment for those symptoms.  The August 1969 Report Of Medical Examination For Release From Active Duty reflects the Veteran's hearing was normal at 15/15 for both the spoken and whispered voice.  There is no evidence the Veteran's hearing loss manifested at least to a compensable degree within one year of his separation from active service.

The October 2009 VA examination report reflects the examiner conducted a review of the claims file as part of the examination.  The Veteran reported that, although he was a commissary man in the Navy, he also worked in the loading room for the guns and on deck as an observer where he was exposed to the noise of gunfire.  He also reported some post-service high level noise exposure as a truck driver.  The Veteran reported his tinnitus came on gradually while he was in the Navy, and it occurred intermittently.

The examination report reflects the audio examination showed the Veteran's hearing loss to meet both criteria for VA disability; that is, he had db levels of 40 or higher, and his db level was 26 or higher for at least three of the frequencies.  The examiner diagnosed moderate to moderately severe sensorineural hearing loss in the right ear, and mild to moderately severe loss in the left ear.  The examination report reflects the examiner noted the reported tinnitus was not associated with hearing loss.  The examiner opined there was not at least a 50-percent probability that the Veteran's hearing loss or his tinnitus had their onset during active service or was causally related to active service, as the examiner noted no evidence of a hearing loss or complaints of tinnitus during the Veteran's active service.

As already noted, the Veteran has reported and asserted that his hearing loss and tinnitus had their onset during his active service.  The Board finds a lay person is fully capable of identifying a personal decrease in hearing acuity and the presence of tinnitus, also commonly referred to as ringing in the ears.  Hence, the Veteran's assertions are competent evidence, see 38 C.F.R. § 3.159(a)(2) that must be tested for credibility and weighed against the other evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Further, if the Board deems the Veteran credible, his personal assertions alone are sufficient to prove his claim in the absence of contradictory evidence that is entitled to more weight.  See 38 U.S.C.A. § 1154(a).

As concerns the Veteran's veracity, the Board finds the Veteran incredible.  An April 2008 VA outpatient assessment for hearing aids notes the Veteran reported periodic tinnitus, hearing loss, in-service head trauma, and frequent imbalance.  The service treatment records note the left temporal scalp laceration in May 1969 when an open hatch fell on the Veteran's head.  He was transferred to another ship for inpatient treatment.  The summary notes there was no loss of consciousness, neurological examination was normal, and the Veteran reported no complaints of tinnitus.  The wounds were sutured, and he was returned to his ship three days later.  Further, the noted private January 2008 report of Dr. B, specifically notes the Veteran reported occasional episodes of imbalance but denied a history of actual vertigo or imbalance.  This is evidence of inconsistent reports of history by the Veteran.  In terms of the Veteran's veracity, the Board also notes the December 2009 VA examination report reflects the examiner noted there were secondary gain issues present in the Veteran's clinical picture.  The Board discusses this in further detail later in this decision in the discussion of the PTSD claim.

The Veteran's representative properly points to VA medical evidence of a positive nexus between the Veteran's hearing loss and tinnitus and his active service and asserts the evidence is at least in equipoise.  See 38 C.F.R. § 3.102.  The Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, neither is it required to give it preferential treatment or extra weight on that account.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

A December 2008 addendum to the April 2008 hearing aids entry notes the Veteran provided documentation of noise exposure during his active service; and, based on the documentation provided, an audiologist opined it was at least as likely as not that the Veteran's hearing loss and tinnitus were at least in part due to excessive noise exposure during his active service.

The Board first notes the entry does not describe in any way what documentation the Veteran provided, and the Board will not speculate.  Second, the audiologist rendered the opinion solely on that basis.  There is no indication he had access to the Veteran's claims file, to include his service treatment records.  While the Board acknowledges lack of access to the claims file is not a basis for summarily rejecting a medical opinion, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), it is a valid factor in assessing the weight to be accorded to an opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Without access to the claims file, the VA audiologist in December 2008 was unaware of the state of the Veteran's hearing acuity both upon entry into and release from active service.  The audiologist at the VA 2009 examination reviewed and analyzed all of that information.  As a result, the Board accords significantly more weight to the opinion of the audiologist who conducted the October 2009 examination.

A similar result applies to the private January 2008 ear and audiology examination.  Dr. B noted the Veteran's reported history of military noise exposure and the onset of tinnitus during military service, and that the audio examination revealed a bilateral hearing loss, worse in the right ear.  Dr. B noted the Veteran's hearing loss was associated with a history of noise exposure.  (Emphasis added).  Dr. B clearly reflects his opinion went no further than the accuracy of what the Veteran reported to him.  Thus, it stands or falls on the Veteran's credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006) and Kowalski v. Nicholson, 19 Vet. App. 171, 179  (2005).  It is also noteworthy that, while Dr. B noted the Veteran's reported onset of tinnitus while he was in active service, Dr. B's assessment did not include a diagnosis of tinnitus.

The Veteran asserts the spoken and whispered voice hearing tests administered as part of his physical examination for his release from active duty are not reliable tests, and the results should not be considered as evidence of his hearing acuity upon his separation from active service.  Whatever may be the efficacy of the whispered and spoken voice tests as compared to a test via audiometer, the fact is that it was an acceptable test conducted by a medical technician or examiner; and, therefore, it is competent evidence that is probative on the issue.  Further, there is no evidence of another contemporaneous hearing test that showed a different result in 1969.  Hence, the Board rejects the Veteran's assertion.

In light of all of the above, the Board finds the preponderance of the evidence is against the hearing loss and tinnitus claims on both a presumptive and direct basis.  38 C.F.R. § 3.303, 3.307(a), 3.309(a).

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The provisions of 38 C.F.R. § 4.125(a)  require a diagnosis of a mental disorder to conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(f)(2) .

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).

Analysis

The Veteran's DD Form 214 notes he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal as result of his service aboard the Rogers, which was involved in operations in the Waters of Vietnam.  There is no evidence in the claims file that the Veteran personally engaged in combat with the enemy or that his vessel directly received enemy fire.  Thus, there is no basis for the so-called combat exception, see 38 U.S.C.A. § 1154(b); and, therefore, the Veteran's assertions must be verified.  Nonetheless, in light of the Veteran's service in the waters of Vietnam aboard a vessel that supported combat operations ashore, his claimed PTSD must be tested on the basis of his fear of hostile enemy action, should the analysis reach that step.  See 38 C.F.R. § 3.304(f)(3).

There are no entries in the service treatment records related to complaints of stress, worry, etc., or other symptoms that may have been related to an acquired mental disorder.  The August 1969 Report Of Medical Examination For Release From Active Duty notes the Veteran's psychiatric area was assessed as normal.  He was deemed psychiatrically fit for separation from active service.

The October 1981 VA report of psychiatric examination report reflects the Veteran complained of chronic anxiety.  The examination report notes the examiner was not able to elicit the basis for the Veteran's reported chronic anxiety, as the Veteran gave no strong link to problems that arose out of service.  The examiner noted the Veteran denied nightmares, insomnia, feelings of guilt, hopelessness, helplessness, or flashbacks, etc.  As a result, the examiner noted in his diagnostic impression that the Veteran probably did not have PTSD.

An April 2008 VA outpatient mental health entry notes the Veteran reported an anxious mood and panic attacks since the in-service head injury.  The Veteran reported panic attacks while driving a truck and anxiety related to his finances.  The entry noted the Veteran was no longer employed as a truck driver and he felt guilty because he no longer was working.  Mental status examination revealed an anxious mood but no suicide or homicide ideation or psychotic features.  The examiner rendered Axis I diagnoses of major depressive disorder and panic disorder.  A December 2008 psychiatry entry,  however, notes the Veteran had been diagnosed with PTSD, and the examiner noted it seemed more likely the Veteran's psychiatric problems were the result of the head injury.  The Board notes a February 2009 rating decision denied entitlement to service connection for residuals of traumatic brain injury (originally claimed as concussions and blackouts).

The December 2009 PTSD examination report reflects the examiner conducted a review of the claims file as part of the examination.  The report also reflects the examiner noted the Veteran's other diagnoses of record, and that the Veteran's medications were Clonazepam, Lorazepam, and Trazodone.  The examiner also noted there were no symptoms during the prior year, and that the Veteran's individual psychotherapy had good effect.  The Veteran reported he worked on the Roger's deck forces but he could not obtain a job as a radarman and eventually ended up as a cook.  The Veteran reported his head injury and the fact he did not sustain a "cracked skull;" while aboard the USS Enterprise (Enterprise) he was kept awake for three days so he would not go into a coma; and, he was aboard the Enterprise for one or two weeks, though he was not sure.  The Veteran reported he served three combat tours up and down the coast of Vietnam aboard the Rogers conducting naval gunnery missions.  The examiner noted there was no information in the Veteran's service personnel records to validate that information; and, the Veteran's multiple absences without leave (AWOL) and time in a naval brig kept him away from his ship.  The Veteran acknowledged multiple Article 15s and a court-martial, and related he in all honesty just did not remember them all.

The examiner noted the Veteran tried to claim that his poor performance and AWOLs in the Navy was because of his head injury; but, the examiner noted the service personnel records revealed the Veteran had problematic misconduct both before and after his head injury.  Eventually, the Veteran was administratively discharged from the Navy under honorable conditions after he was arrested and convicted in a civilian court for involvement with marihuana.  The Veteran also was arrested in 1978 and convicted and served three years in a Florida prison for conspiracy to transport cannabis.

The Veteran reported he awoke with nightmares and flashbacks of him lying in a pool of blood.  These dreams occurred four or five times a week according to the Veteran.  He reported further that the nightmares had accelerated to where he was having daily flashbacks of his injury, and his anxiety bouts resulted in overpowering nervousness and difficulty moving and loss of muscle control.  The Veteran reported the frequency of the panic attacks had decreased since he stopped working as a truck driver.  Mental status examination revealed no abnormalities other than mildly impaired remote, recent, and, immediate memory.  As far as the Veteran's reported stressor of the head injury, the examiner noted that, as a result of the head injury, there was no intense fear, feeling of helplessness, horror, or other reaction.  The Veteran's claimed PTSD symptoms of persistent re-experiencing, avoidance of stimuli, and difficulty sleeping were noted.  The examiner opined the Veteran's claimed head injury did not meet the DSM-IV stressor criterion.  The examiner diagnosed the Veteran with a panic disorder without agoraphobia.  The examiner also noted that secondary gain issues were part of the Veteran's clinical picture.

In November 2009, the Veteran claimed an additional stressor to support his claim of PTSD: the Veteran asserts he was involved with the aftermath of the January 1969 explosion of detonated ordinance aboard the flight deck of the Enterprise.  In a November 2009 statement (VA Form 4138), the Veteran submitted historical information on the Rogers downloaded from the Internet.  The submitted information reflects the Rogers assisted with extinguishing the fire that resulted from the explosion on the Enterprise.  The Veteran asserts the entire crew of the Rogers took turns manning the water hoses.  The Veteran asserts further that the Rogers recovered two bodies from the water, and they were placed in refrigeration equipment aboard the Rogers.  The Veteran relates that when he had to go into the cooler while performing his duty as a cook, he would see the bodies.

The Enterprise-related stressor was not assessed at the December 2009 examination, as the examiner made no mention of it.  For the reasons set forth below, the Board finds the Veteran's claim still fails, and there is no basis for a remand to further develop the claimed stressor.

First, the Board finds the Veteran's claim incredible.  The Board notes evidence in the claims file to the effect the Rogers was in operational proximity to the Enterprise, as the service treatment records note the Veteran was transferred to the Enterprise for treatment of his head injury.  Notwithstanding this fact, however, the Board is not persuaded that, as a cook, the circumstances of the Veteran's service involved fighting a fire aboard another ship and conducting recovery operations.  The Board notes the Veteran surrendered from an AWOL approximately one week prior to the Enterprise fire.  He was awaiting trial by special court-martial at the time of the fire, and the court-martial convened approximately one week after the fire.  There is no indication in the personnel records that the Veteran's duties were curtailed or restricted pending trial.  In any event, as noted, the Board is not convinced the Veteran was involved in fire fighting duties.

The Internet information the Veteran submitted notes the primary assistance to the Enterprise came from the USS Bainbridge, which also escorted the Enterprise back to Pearl Harbor the day after the incident.  All indicators are that the Enterprise returned to Pearl Harbor under her own power.  There is no indication the cooling or refrigeration equipment aboard the Enterprise was non-operational.  Thus, the Veteran's assertion that human remains were kept in the cooling and refrigeration equipment aboard the Rogers does not ring true with the Board.  The evidence of record shows the Veteran to have exaggerated his head injury.  Service treatment records note he was aboard the Enterprise for three days, not two weeks; and there is no evidence he was in and out of consciousness.

The Board also notes that 22 years after the Veteran's release from active service, he specifically denied the presence of any PTSD-related symptoms, as noted in the 1981 psychiatric examination report.  The Board notes further that in 1981 the Veteran reported loss of muscle control as part of his anxiety symptoms, and neither the Veteran nor the examiner related them to PTSD or otherwise to active service.  Currently, after an additional 28 years, the Veteran's claims PTSD-related symptoms which include loss of muscle control.  Thus, the Board finds the claimed stressor of involvement with Enterprise fire incredible and of recent manufacture.

The Board also notes the evidence of the Veteran's diagnoses of PTSD by VA clinical practitioner, the latest of which is noted in a September 2010 report of a LCSW at a Vet Center.  The earlier discussion of how the Board assesses competing medical opinions is incorporated here by reference.  The Board notes the diagnoses by the clinical practitioners are based solely on the Veteran's reported history.  There is no indication that a full analysis of the DSM-IV criteria was conducted.  Further, the examiner at the 2009 examination noted the Veteran did not report having experienced sufficient symptoms for a diagnosis of PTSD.  In any event, since the Board rejects the credibility of the Enterprise stressor, any diagnosis based on that stressor necessarily falls.

As concerns the diagnosed panic disorder, the examiner at the 2009 examination opined that, based on the claims file and the interview of the Veteran, there was not at least a 50-percent probability that the panic disorder was caused by the Veteran's military service.  This was also the opinion of a VA psychiatrist in 1981: the Veteran's reported symptoms had no connection to his military service.

In light of the above, the Board is constrained to find the preponderance of the evidence is against the Veteran's claim.  38 C.F.R. §§ 3.303, 3.304(f).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


